     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.624 Page 1 of 26



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NULIFE VENTURES, INC.,                            Case No. 20-cv-2019-BAS-KSC
12                                   Plaintiff,
                                                        ORDER ON PLAINTIFF’S MOTION
13          v.                                          FOR PRELIMINARY INJUNCTION
                                                        (ECF No. 6)
14    AVACEN, INC., et al.,
15                                Defendants.
16
17          Plaintiff NuLife Ventures, Inc. is a multi-level marketing (“MLM”) company that
18    sells health products through a network of sales agents known as Independent Brand
19    Partners (“IBPs”). In 2019, Defendant AVACEN, Inc. entered into a contract with NuLife
20    to supply certain medical devices developed by AVACEN’s founder, Defendant Thomas
21    G. Muehlbauer.    AVACEN registered as NuLife’s IBP and transferred AVACEN’s
22    existing sales agents to NuLife. In 2020, NuLife and AVACEN’s relationship faltered.
23    NuLife sued AVACEN in Tennessee and sought to enjoin AVACEN from launching a
24    competing MLM or recruiting NuLife’s IBPs.             The Tennessee trial court denied
25    preliminary injunction.   NuLife appealed the judgment, which is now pending in
26    Tennessee.
27          AVACEN launched an MLM business that would sell its medical devices and began
28    recruiting its own sales agents. NuLife alleges that its IBPs received emails and text

                                                  -1-
                                                                                      20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.625 Page 2 of 26



1     messages from AVACEN, soliciting the IBPs’ participation in online presentations
2     designed to recruit the IBPs. NuLife filed the present action and seeks to enjoin AVACEN
3     from recruiting its IBPs. The Court must decide whether NuLife has established the
4     grounds for preliminary injunctive relief. The Court held a hearing on the motion for
5     preliminary injunction on December 2, 2020. The motion is now ripe for decision.
6     Because the balance of hardships, likelihood of success on the merits of the claims, and
7     public interest weigh against preliminary injunction, the Court denies relief.
8
9     I.     BACKGROUND
10           Defendant AVACEN is a Wyoming Corporation that has been in operation for
11    thirteen years. (Decl. of Thomas G. Muehlbauer (“Muehlbauer Decl.”) ¶ 3, ECF No. 16-
12    1.) Its founder, Thomas Muehlbauer, invented certain medical devices known as the
13    AVACEN 100 and the AVACEN Pro (collectively, the “Medical Devices”). (Muehlbauer
14    Decl. ¶ 3.) Defendant Danielle Forsgren is Muehlbauer’s wife and an executive of
15    AVACEN. (Decl. of Robert Doran (“Doran Decl.”) ¶ 4, ECF No. 6-11.)
16           Plaintiff NuLife is a Nevada Corporation, whose executives include Executive Vice-
17    President, Robert Doran and Chief Compliance Officer, Sherri Adams. (Doran Decl. ¶ 1;
18    Decl. of Sherri Adams (“Adams Decl. [1]”) ¶ 1, ECF No. 6-12.) NuLife markets healthcare
19    products, including AVACEN’s Medical Devices, through a network of sales agents
20    known as the IBPs. (Id. ¶ 2.) Like other MLM businesses, NuLife incentivizes its IBPs to
21    recruit and sponsor others to join NuLife as an IBP. (Adams Decl. [1] ¶ 2.)
22           A. Contracts at issue
23                 1.    Reseller Agreement
24           NuLife and AVACEN entered into a contract entitled the Distributor / Reseller
25    Agreement (the “Reseller Agreement”) in January 2019. (Muehlbauer Decl. ¶ 5.) The
26    Reseller Agreement “describes the terms and conditions governing [NuLife’s] right to
27    resell certain Products and Services of AVACEN.” (Id.; Reseller Agreement, ECF No. 16-
28    2 at 2.)

                                                  -2-
                                                                                        20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.626 Page 3 of 26



1              The Reseller Agreement was to remain in effect for an initial term of three years, to
2     be automatically renewed for successive three-year terms in the absence of a timely notice
3     of intent not to renew. (Reseller Agreement § 12.) A party could terminate the Reseller
4     Agreement for cause “if the other Party commits a material breach,” which included a
5     failure to meet the purchase quota of “60% or less of Territory Forecast Product sales, that
6     remains uncured after the expiration of forty-five (45) days’ written notice specifying the
7     basis for the breach.” (Id. § 12.c.) The Reseller Agreement sets forth the purchase quota
8     as follows:
9                                              Exhibit A
                                         Program Description
10
                               Description of AVACEN Medical Services
11             ...
               5. FORECAST
12
               ...
13             5.2. Vendor and Nulife Ventures have agreed on a 2019 Territory Forecast
                    for the relevant products as set forth in Schedule E.
14
               ...
15                                              Exhibit E
                                   Territory and 2019 Sales Forecast
16
17                                            North America
18
               Months 1–6: 1500 Products or 1.5 Million dollars in total Avacen purchases
19                                         and or services
20
                    Months 7–12: 4500 Products or 4.5 Million dollars in total Avacen
21                                    purchases and or services
22
23    (Reseller Agreement § 14.i, Ex.s A & E, ECF No. 16-2.)
24             The Reseller Agreement also provides that “[n]o failure or delay by either Party in
25    exercising any right under this Agreement shall operate as a waiver of such right.” (Id. §
26    14.i.)
27             As consideration for entering into the Reseller Agreement, NuLife gave AVACEN
28    access to its “Back-Office” online platform for free. (Muehlbauer Decl. ¶¶ 7–9.) Using

                                                    -3-
                                                                                            20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.627 Page 4 of 26



1     the Back-Office, AVACEN transferred more than 200 of its existing sales agents to NuLife
2     and earned the position as a “NuLife Director.” (Id. ¶ 10.) The position entitled AVACEN
3     to receive an annual compensation of $34,500 from NuLife. (Id.)
4                 2.     IBP Agreement
5           Anyone who applies to become an IBP for NuLife is required to sign and submit a
6     document    entitled    “INDEPENDENT       BRAND       PARTNER       APPLICATION        &
7     AGREEMENT” (the “IBP Agreement”), by which the applicant agrees to certain terms
8     and conditions, including the provisions of NuLife’s Policies and Procedures. (IBP
9     Agreement § 1, ECF No. 6-2.)       AVACEN, by and through Forsgren, submitted its
10    application to become an IBP on March 5, 2019. (Adams Decl. [1] ¶ 5.) On May 26, 2020,
11    AVACEN, by and through Forsgren, renewed its acceptance of the terms of the IBP
12    Agreement by clicking through a digital acceptance form. (Id. ¶ 6.) According to
13    AVACEN, NuLife unilaterally blocked its access to the Back-Office and required
14    AVACEN to accept the updated NuLife Policies and Procedures in order for AVACEN to
15    regain access. (Muehlbauer Decl. ¶¶ 11–12.)
16          The IBP Agreement is an at-will contract. It allows the IBP to “cancel this
17    Agreement at any time, and for any reason, upon written notice to Company at its principal
18    business address.” (IBP Agreement, § 2.)
19          Section 8 of the IBP Agreement contains a non-compete clause:
20          8. Non-Solicitation Agreement. In accordance with the Policies and
            Procedures, you agree that during the period while you are an Independent
21
            Brand Partner, and for one (1) calendar year following resignation, non-
22          renewal, or termination of your business, you will not encourage, solicit, or
            otherwise attempt to recruit or persuade any other Independent Brand Partner
23
            to compete with the business of NuLife Ventures.
24
25    (IBP Agreement, § 8.)
26          NuLife Policies and Procedures, incorporated into the IBP Agreement, also contains
27    a non-compete clause:
28    //

                                                 -4-
                                                                                        20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.628 Page 5 of 26



1          3.13 Solicitation for Other Companies or Products
2
           A. An IBP may participate in other direct sales, multilevel, network marketing
3             or relationship marketing business ventures or marketing opportunities,
              that are noncompeting products with NuLife Ventures. However, during
4
              the term of this Agreement and for one (1) year thereafter, an IBP may not
5             recruit any NuLife Ventures Customers or IBPs for any other direct sales
              or network marketing business unless Customer(s) or IBP(s) were
6
              personally sponsored by such IBP. Any product or service in the same
7             category as NuLife Ventures products or services is deemed to be
              competing (i.e., any competing product or service regardless of differences
8
              in cost or quality).
9
           B. The term “recruit” means actual or attempted solicitation, enrollment,
10
              encouragement, or effort to influence in any other way (either directly or
11            through a third party), another Customer/IBP to enroll or participate in any
              direct sales or network marketing opportunity. This conduct represents
12
              recruiting even if the IBP’s actions are in response to an inquiry made by
13            another Customer/IBP. However, an IBP may sell non-competing products
              or services to NuLife Ventures Customers and IBPs that they personally
14
              sponsored.
15
16         C. An IBP may not display or bundle NuLife Ventures products or services,
              in sales literature, on a website or in sales meetings, with any other
17
              products or services to avoid confusing or misleading a prospective
18            Customer or IBP into believing there is a relationship between NuLife
              Ventures and non-NuLife Ventures products and services.
19
20
           D. An IBP may not offer any non-NuLife Ventures sales opportunity,
21            products or services at any Company related meeting, seminar or
              convention, or immediately following a Company event.
22
23
           E. A violation of any of the provisions in this section shall constitute
24            unreasonable and unwarranted contractual interference between you and
              NuLife Ventures and would inflict irreparable harm on the Company. In
25
              such event, the Company may, at its sole discretion, impose any sanction
26            it deems necessary and appropriate against such IBP or IBP’s business,
              including termination, or seek immediate injunctive relief without the
27
              necessity of posting a bond.
28

                                                -5-
                                                                                         20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.629 Page 6 of 26



1     (NuLife Policies and Procedures, § 3.13, ECF No. 6-3.)
2             The Policies and Procedures also include certain provisions governing confidential
3     information:
4             8.1 Business Reports, Lists, Patents and Proprietary Information
5
              A. By completing and signing the Independent Brand Partner Agreement, you
6                acknowledge that Business Reports, lists of Customer and IBP names and
                 contact information . . . are confidential and proprietary information and
7
                 trade secrets belonging NuLife Ventures, LLC.
8
              ...
9
10            8.2 Obligation of Confidentiality
11
              B. During the Term of the Independent Brand Partner Agreement and for a
12               period of five (5) years after the termination or expiration of the Agreement
                 between you and NuLife Ventures, you shall not:
13
14                  I.      Use the information in the Reports to compete with NuLife Ventures
                            or for any purpose other than promoting your business;
15
16                  II.     Use or disclose to any person or entity any confidential information
                            contained in the Reports, including the replication of the genealogy
17
                            in another network marketing company.
18
19    (NuLife Ventures Policies and Procedures §§ 8.1, 8.2.)
20            The Policies and Procedures also contain the terms governing corporate oversight
21    over IBPs’ online presence and e-commerce activities. (NuLife Policies and Procedures §
22    9.4.)
23            B.          Events in June 2020
24            Muehlbauer’s declaration states that NuLife fulfilled just half of the contractual
25    purchase quota that the Reseller Agreement required. (Muehlbauer Decl. ¶ 14.) On June
26    1, 2020, Muehlbauer notified NuLife that it was in material breach of the Reseller
27    Agreement and gave it 45 days to cure the breach. (Id.; Notice of Contract Termination,
28    ECF No. 16-2 at 28.) NuLife replied to the notice, in which NuLife denied that it

                                                       -6-
                                                                                               20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.630 Page 7 of 26



1     committed a breach. (Muehlbauer Decl. ¶ 17; NuLife’s Letter dated June 2, 2020, ECF
2     No. 16-2 at 30–32.) NuLife did not purchase any more Medical Devices from AVACEN.
3     (Muehlbauer Decl. ¶¶ 16, 18.)
4           On June 23, 2020, NuLife’s counsel notified Muehlbauer and Forsgren that NuLife
5     suspended AVACEN’s Back-Office access “stemming from violations of the NuLife
6     Ventures IBP Agreement and Policies and Procedures.” (Thomas Ritter email dated June
7     23, 2020, ECF No. 16-4 at 2; Muehlbauer Decl. ¶ 21.) AVACEN alleges that it has not
8     earned any commissions from NuLife after that date. (Muehlbauer Decl. ¶ 22.) On June
9     30, 2020, AVACEN notified NuLife that AVACEN would consider NuLife’s suspension
10    of AVACEN’s access to NuLife’s Back-Office as a termination of the IBP status unless
11    NuLife provided an explanation. (Id. ¶ 23; Decl. of Chris Wellman ¶ 4, ECF No. 16-3;
12    Chris Wellman email dated June 30, 2020, ECF No. 16-4 at 2.) AVACEN did not receive
13    a response from NuLife. (Wellman Decl. ¶ 4.)
14          C.    Tennessee Action
15          On June 22, 2020—three weeks after AVACEN notified NuLife about the alleged
16    breach of the Reseller Agreement—NuLife sued AVACEN in the Circuit Court for
17    Hamilton County in Tennessee. (Verified Compl. for Inj. Relief, ECF No. 16-2 at 34–42.)
18    NuLife sought a temporary restraining order (TRO) banning AVACEN from competing
19    with NuLife “as the exclusive global distributor/reseller of the Medical Devices” and from
20    violating the Reseller Agreement and the IBP Agreement. (Id. at 7–8.) The circuit court
21    granted the TRO and ordered AVACEN to refrain from (a) recruiting NuLife IBPs to
22    compete with its business; (b) selling the AVACEN Medical Devices; and (c) soliciting or
23    collecting the names and contact information of NuLife’s IBPs. (TRO, ECF No. 23-1.)
24    AVACEN opposed the TRO, arguing in part that it did not intend to start a competing
25    MLM company or use NuLife’s proprietary information. (Def.s’ Resp. in Opp. to Pl.’s
26    TRO at 7, ECF No. 22-1.)
27          The circuit court held a hearing and considered witness testimony and documents
28    offered by NuLife. (Order Dissolving TRO and Denying Req. for Temp. Inj., ECF No. 16-

                                                -7-
                                                                                        20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.631 Page 8 of 26



1     2 at 45.) Finding that NuLife had not demonstrated that it would suffer an irreparable
2     injury in the absence of a temporary relief, the court dissolved the TRO and denied
3     NuLife’s request for a temporary injunction. (Id.) NuLife moved for reconsideration of
4     the court’s judgment, which the court denied. (Final Order, ECF No. 24-1.) The court
5     issued a final order. (Id.) NuLife filed an appeal, which is ongoing in Tennessee as of
6     December 2, 2020. 1
7            D.     Dismissed Federal Action by AVACEN
8            In July, AVACEN filed a federal action against NuLife in San Diego, raising breach
9     of contract claims. (AVACEN’s Compl., Avacen, Inc. v. NuLife Ventures, LLC, No. 3:20-
10    cv-01459-WQH-WVG (Jul. 29, 2020), ECF No. 1.) AVACEN alleged that NuLife
11    violated the terms of the Reseller Agreement, lost the right to sell AVACEN Medical
12    Devices, yet continued to sell them. (AVACEN’s Compl., Avacen, Inc. v. NuLife Ventures,
13    LLC, No. 3:20-cv-01459-WQH-WVG (Jul. 29, 2020), ECF No. 1.) AVACEN sought a
14    temporary restraining order enjoining NuLife from selling the Medical Devices, displaying
15    them on NuLife’s website, and representing to the public that NuLife had the right to sell
16    the Medical Devices. (AVACEN’s Ex Parte App. for TRO, Avacen, Inc. v. NuLife
17    Ventures, LLC, No. 3:20-cv-01459-WQH-WVG (Jul. 29, 2020), ECF No. 2.)
18           The action was terminated when AVACEN voluntarily dismissed its Complaint.
19    (Notice of Voluntary Dismissal, Avacen, Inc. v. NuLife Ventures, LLC, No. 3:20-cv-01459-
20    WQH-WVG (Sep. 16, 2020), ECF No. 21.)
21           E.     AVACEN’s Zoom Meetings
22           In September, certain NuLife IBPs received emails and text messages, advertising
23    AVACEN’s online Zoom presentations about a new MLM sales opportunity at AVACEN.
24    (Doran Decl. ¶¶ 2–4; Adams Decl. [1] ¶ 7.) According to NuLife, AVACEN hosted at
25    least three presentations on September 23, 2020, September 26, 2020, and October 1, 2020,
26    and continues to host the presentations. (Doran Decl. ¶¶ 2–6.)
27
             1
              The parties have stated on the record at the December 2, 2020 hearing that the appeal of the
28    Tennessee court’s judgment is ongoing.

                                                     -8-
                                                                                                  20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.632 Page 9 of 26



1           NuLife’s executives, who participated in the Zoom meetings, allege that AVACEN
2     advertised a hiring plan that incentivizes the applicants with prior experience of selling a
3     certain number of AVACEN medical devices to join AVACEN. (Doran Decl. ¶ 7; Adams
4     Decl. [1] ¶ 9.)   They allege that only NuLife IBPs can have the qualifying experience
5     because NuLife had the exclusive rights to sell the AVACEN devices. (Doran Decl. ¶ 7.)
6     During one presentation, AVACEN allegedly stated that prospective applicants can prove
7     their prior sales record by using the data maintained in NuLife Back-Office platform.
8     (Doran Decl. ¶ 8.) In addition, AVACEN allegedly used the following slide during its
9     Zoom presentation:
10          The AVACEN device is manufactured in San Diego, California. You, and
            your clients, will purchase these devices directly from AVACEN. NO
11
            MIDDLEMEN!
12
13    (Doran Decl. ¶ 5; Adams Decl. [1] ¶ 9; Ex. 6 to Pl.’s Mot. for Prelim. Inj., ECF No. 6-6.)
14          F.     Present Federal Action
15          NuLife brought the present action against AVACEN, Muehlbauer, and Forsgren, on
16    October 13, 2020, raising claims of breach of contract, interference with prospective
17    economic relations, and misappropriation of trade secrets. (Compl., ECF No. 1.) As
18    relevant to the present motion for preliminary injunction, NuLife claims that AVACEN
19    has breached the non-compete clauses by encouraging, soliciting, and/or persuading
20    NuLife’s IBPs to join AVACEN’s own direct sales company. (Compl. ¶¶ 23–40.) NuLife
21    raises the related claims that Defendants are inducing other NuLife IBPs to breach their
22    contracts with NuLife by recruiting them to enroll in a competing MLM company. (Compl.
23    ¶¶ 48–54.) NuLife also argues that Defendants are intentionally interfering with NuLife’s
24    contracts with its IBPs and pertinent prospective economic relations. (Compl. ¶¶ 55–68.)
25    Finally, NuLife argues that Defendants misappropriated NuLife’s trade secrets, including
26    its IBPs’ names, contact information, purchase history, and sales data. (Compl. ¶¶ 69–80.)
27    //
28    //

                                                 -9-
                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.633 Page 10 of 26



1                  1.    Denial of Temporary Restraining Order
2           On October 20, 2020, the Court denied NuLife’s motion for temporary restraining
3     order (TRO), based in part on the finding that NuLife did not meet its burden to show
4     irreparable harm. See Nulife Ventures, Inc. v. Avacen, Inc., No. 20-CV-2019-BAS-KSC,
5     2020 WL 6150440, at *2 (S.D. Cal. Oct. 20, 2020) (“To the extent that NuLife argues that
6     it will permanently lose its sales force and revenue stream because of Defendants’
7     competition in violation of a contract, NuLife does not support its argument with requisite
8     proof.”) In that Order, the Court found that the following declaration by a NuLife executive
9     was not enough to show irreparable harm:
10          The products being sold by and through AVACEN’s new network marketing
            venture constitute the primary revenue source for NuLife. AVACEN is thus
11
            substantial harm to NuLife each day that it operates this competing company
12          recruits NuLife IBPs to enroll. The ongoing loss of revenue and IBPs has been
            devastating to our company and threatens the viability of NuLife if not
13
            promptly stopped. Moreover, AVACEN’s actions have caused significant and
14          uncertainty amongst current and prospective NuLife IBPs. Since AVACEN’s
            launch of its network venture in late September, our management team has
15
            fielded dozens of calls and messages from NuLife IBPs concerned for the
16          health of the company and their own financial future.
17    (Decl. of Sherri Adams ¶ 16, ECF No. 4-12.)
18                 2.    Present Motion for Preliminary Injunction
19          After the Court denied TRO, NuLife filed the same documents and exhibits as its
20    motion for preliminary injunction. (Mot. Prelim. Injunction, ECF No. 6.) Two weeks later,
21    NuLife filed a supplemental declaration by Sherri Adams, which states in relevant part:
22          3. NuLife’s business is dependent upon the enrollment of Independent Brand
            Partners (“IBPs”) who essentially serve as distributors for the products sold
23
            by NuLife. As is well known in this industry, a growing network of
24          distributors is essential to the survival of a network marketing company.
25
            4. During the 12 months from September 2019 through August 2020, NuLife
26          averaged nearly 230 IBP enrollments per month. Following AVACEN’s
            Zoom presentation on September 23, 2020, NuLife’s IBP enrollments came
27
            to a near standstill. In fact, for the month of October 2020, IBP enrollments
28          were down nearly 85%.

                                                 - 10 -
                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.634 Page 11 of 26



1
            5. As referenced in my original Declaration, attached as Exhibit 9 to NuLife’s
2
            Motion for Preliminary Injunction is a screenshot of AVACEN Medical’s
3           consultant lookup page. As of late October 2020, approximately 70% of the
            AVACEN consultants identifiable through that lookup process, at least 175
4
            consultants, are NuLife IBP’s.
5
            6. Based on information and belief, the NuLife IBPs recruited to participate
6
            in AVACEN’s competing network marketing venture have ceased selling
7           products through the NuLife network. In other words, it appears that
            AVACEN has successfully recruited away at least 175 NuLife IBPs in just
8
            over one month of doing business. This represents a significant percentage of
9           NuLife’s sales force. Based on information and belief, AVACEN’s
            recruitment of NuLife IBPs is ongoing and continuing.
10
11    (Suppl. Decl. of Sherri Adams ¶¶ 3–6, ECF No. 15.)
12          On December 2, 2020, the Court held a hearing on the motion for preliminary
13    injunction. NuLife stated on the record that the scope of the injunction that it is seeking is
14    limited to enjoining AVACEN from recruiting NuLife’s IBPs. The parties stipulated that
15    an appeal of the Tennessee state trial court’s judgment denying NuLife’s motion for
16    preliminary injunction was ongoing at the time of the hearing.
17
18    II.   EFFECT OF PRIOR PROCEEDINGS IN TENNESSEE
19          NuLife brings the present motion for preliminary injunction after being denied relief
20    by a trial court in Tennessee. “[A]llowing an unsuccessful party to a state court proceeding
21    to raise similar arguments that involve re-litigation of issues unfavorably decided in a
22    subsequent action brought in federal court may facilitate forum shopping.” See Hawaii
23    Stevedores, Inc. v. HT&T Co., No. 04-00572 ACK-LEK, 2005 WL 936451, at *7 (D. Haw.
24    Feb. 24, 2005)). Therefore, the Court must first examine whether NuLife’s renewed
25    attempt to enjoin AVACEN is an improper attempt to relitigate its claims. For the
26    following reasons, the Court finds that it is not.
27          The Full Faith and Credit Act requires a federal court to give a state-court judgment
28    the same effect that it would have in the courts of the State in which it was rendered. 28

                                                  - 11 -
                                                                                            20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.635 Page 12 of 26



1     U.S.C. § 1738. “Federal courts may not ‘employ their own rules . . . in determining the
2     effect of state judgments,’ but must ‘accept the rules chosen by the State from which the
3     judgment is taken.’” Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 373 (1996)
4     (citing Kremer v. Chemical Constr. Corp., 456 U.S. 461, 481–82 (1982)). If state law
5     would ban litigating a particular claim or issue because of a state-court judgment, then the
6     federal court is also barred from litigating the claim or issue unless an exception to the
7     Full Faith and Credit Act applies. Id. at 375.
8            The Court considers two doctrines of preclusion under Tennessee law: res judicata
9     and collateral estoppel. 2 First, “[t]he doctrine of res judicata or claim preclusion bars a
10    second suit between the same parties or their privies on the same claim with respect to all
11    issues which were, or could have been, litigated in the former suit.” Jackson v. Smith, 387
12    S.W.3d 486, 491 (Tenn. 2012) (citations omitted). The doctrine applies where: (1) “the
13    underlying judgment was rendered by a court of competent jurisdiction”; (2) “the same
14    parties or their privies were involved in both suits”; (3) “the same claim or cause of action
15    was asserted in both suits”; and (4) “the underlying judgment was final and on the merits.”
16    Long v. Bd. of Prof’l Resp. of Sup. Ct., 435 S.W.3d 174, 183 (Tenn. 2014).
17           Tennessee courts apply the “transactional” approach to determining whether two
18    causes of action raised in different lawsuits are the same. Creech v. Addington, 281 S.W.3d
19    363, 379 (Tenn. 2009) (citing Restatement (Second) of Judgments § 24(1) (Am. L. Inst.
20    1982)). Under that approach, the two causes of action are considered identical if they
21    “include all rights of the plaintiff to remedies against the defendant with respect to all or
22    any part of the transaction, or series of connected transactions, out of which the action
23    arose.” Id. The test, in essence, is whether the claims arose out of the same transaction or
24    occurrence. Id. Under the transactional approach, “[t]he doctrine of res judicata ‘extends
25    only to the facts in issue as they existed at the time the judgment was rendered, and does
26
27           2
              Although no party has raised the issue of preclusion, the Court may reach the issue sua sponte.
      See Johnson v. Gen. Motors Corp., 574 S.W.3d 347, 355 (Tenn. Ct. App. 2018), appeal denied (Feb. 20,
28    2019); Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1054 (9th Cir. 2005).

                                                      - 12 -
                                                                                                    20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.636 Page 13 of 26



1     not prevent a re-examination of the same question between the same parties where in the
2     interval the facts have changed or new facts have occurred which may alter the legal rights
3     or relations of the litigants.’” Id. at 381 (citing Banks v. Banks, 18 Tenn. App. 347, 77
4     S.W.2d 74, 76 (1934)).
5            Here, the facts have changed after the trial court in Tennessee entered the final order
6     denying injunctive relief. AVACEN had represented to that court that it did not intend to
7     start a competing MLM business. (Def.s’ Resp. in Opp. to Pl.’s TRO at 7, ECF No. 22-1.)
8     It was only after the state court entered the final order that AVACEN hosted the Zoom
9     meetings to announce its new business that would sell the Medical Devices through a
10    network of sales agents. NuLife alleges that the Zoom meetings constitute evidence that
11    AVACEN has in fact launched a competing MLM business. The Court finds that the new
12    factual development, which took place after the state court entered the final judgment, can
13    alter NuLife’s rights against Defendants. Therefore, “the same cause of action” element
14    of res judicata is not satisfied, and the doctrine of res judicata does not bar NuLife’s claims
15    in this action.
16           Issue preclusion, or collateral estoppel, fails on similar grounds. “Collateral estoppel
17    operates to bar a second suit between the same parties and their privies on a different cause
18    of action only as to issues which were actually litigated and determined in the former suit.”
19    Massengill v. Scott, 738 S.W.2d 629, 631 (Tenn. 1987). The elements of collateral estoppel
20    are: (1) “the issue to be precluded is identical to an issue decided in an earlier proceeding”;
21    (2) “the issue to be precluded was actually raised, litigated, and decided on the merits in
22    the earlier proceeding”; (3) “the judgment in the earlier proceeding has become final”;
23    (4) “the party against whom collateral estoppel is asserted was a party or is in privity with
24    a party to the earlier proceeding”; and (5) “the party against whom collateral estoppel is
25    asserted had a full and fair opportunity in the earlier proceeding to contest the issue now
26    sought to be precluded.” Mullins v. State, 294 S.W.3d 529, 535 (Tenn. 2009).
27           Here, the Tennessee court did not have access to the evidence of AVACEN’s Zoom
28    meetings that is available now, and the court likely relied on AVACEN’s representation

                                                  - 13 -
                                                                                             20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.637 Page 14 of 26



1     that it would not launch a competing MLM. Under these circumstances, it would be unfair
2     for this Court to find that NuLife had a full and fair opportunity in the Tennessee
3     proceeding to litigate its claims. See Detroit Police Officers Ass’n v. Young, 824 F.2d 512,
4     515 (6th Cir. 1987) (“[C]ollateral estoppel may not be invoked where controlling facts . . .
5     have changed significantly.”).
6            The Court adds that the pending appeal in Tennessee does not bar this Court from
7     ruling on NuLife’s motion. In general, “the pendency of an action in the state court is no
8     bar to proceedings concerning the same matter in the Federal court having jurisdiction.”
9     Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)
10    (citing McClellan v. Carland, 217 U.S. 268, 282 (1910)). This action does not present
11    circumstances that would make this case an exception. In addition, a doctrine under
12    Tennessee law that requires dismissal of a lawsuit where the prior lawsuit is pending,
13    involving the same parties and the same subject matter, does not apply here. Southland
14    Mall, Inc. v. Garner, 293 F. Supp. 1370, 1372 (W.D. Tenn. 1968) (“[T]he doctrine of prior
15    suit pending does not apply where the earlier suit is in state court and the later one is in
16    federal court.”)
17           Therefore, the Court finds that the state court proceedings in Tennessee does not
18    prevent the Court from ruling on the present motion.
19
20    III.   AVACEN’S OBJECTION TO SUPPLEMENTAL DECLARATION
21           Before reaching the merits of NuLife’s motion for preliminary injunction, the Court
22    first considers AVACEN’s objection to NuLife’s supplemental declaration of Sherri
23    Adams, which NuLife filed on November 6, 2020, two weeks after it filed the motion for
24    preliminary injunction and twenty-six days before the noticed hearing took place. (“Adams
25    Decl. [2],” ECF No. 15.)         AVACEN raises three arguments against admitting the
26    supplemental declaration: (1) NuLife did not seek the Court’s leave to file the supplemental
27    evidence under Fed. R. Civ. Proc. 15(a); (2) NuLife violated this district’s Civil Local
28    Rules, which requires a minimum filing date of twenty-eight days prior to the date for

                                                 - 14 -
                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.638 Page 15 of 26



1     which the matter is noticed; and (3) NuLife did not show good cause for its untimely
2     submission, which prejudiced AVACEN. (Def.’s Objection, ECF No. 17.)
3           “[A] preliminary injunction is customarily granted on the basis of procedures that
4     are less formal and evidence that is less complete than in a trial on the merits.” Univ. of
5     Texas v. Camenisch, 451 U.S. 390, 395 (1981). This flexibility exists because “[t]he
6     urgency of obtaining a preliminary injunction necessitates a prompt determination.” Flynt
7     Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984). A district court therefore
8     “may give even inadmissible evidence some weight, when to do so serves the purpose of
9     preventing irreparable harm.” Id. District courts have exercised this discretion to consider
10    a variety of evidence at the preliminary injunction stage that may otherwise be
11    inadmissible. See, e.g., Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009) (holding
12    that the district court did not abuse its discretion by considering “unverified client
13    complaints” and counsel’s declaration); Flynt Distrib. Co., 734 F.2d at 1394 (holding that
14    it was within the district court’s discretion to rely on hearsay statements); Moose Creek,
15    Inc. v. Abercrombie & Fitch Co., 331 F. Supp. 2d 1214, 1225 n.4 (C.D. Cal. 2004)
16    (considering internet materials that were not individually authenticated).
17          The preference for flexibility weighs in favor of considering NuLife’s supplemental
18    declaration. AVACEN had six days to consider the supplemental declaration, before its
19    deadline to file a responsive brief expired. If six days were not enough, AVACEN could
20    have requested an extension, which would have cured the problem. Thus, prejudice to
21    AVACEN is not so great as to outweigh the preference for flexibility.
22          NuLife offers good cause for the delay—that is, the data covering the month of
23    October, which underlies the supplemental declaration, was not available at the time it filed
24    the motion for preliminary injunction in October. Cf. Newmark Realty Capital, Inc. v. BGC
25    Partners, Inc., No. 16-CV-01702-BLF, 2018 WL 2573183, at *4 (N.D. Cal. Mar. 30, 2018)
26    (finding that supplemental evidence was not untimely when that evidence was not available
27    at the time the initial document was filed).
28

                                                 - 15 -
                                                                                           20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.639 Page 16 of 26



1            Therefore, the Court overrules AVACEN’s objection against the admission of
2     NuLife’s supplemental declaration.
3
4     IV.    PRELIMINARY INJUNCTION ANALYSIS
5            The purpose of preliminary relief “is to preserve the status quo between the parties
6     pending a resolution of a case on the merits.” McCormack v. Hiedeman, 694 F.3d 1004,
7     1019 (9th Cir. 2012) (citing U.S. Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094
8     (9th Cir. 2010)). To obtain a preliminary injunction, NuLife must satisfy a four-factor test,
9     establishing that (1) it is likely to succeed on the merits, (2) it is likely to suffer irreparable
10    harm in the absence of preliminary relief, (3) the balance of equities tips in its favor, and
11    (4) an injunction is in the public interest. See Winter v. Nat. Res. Def. Council, Inc., 555
12    U.S. 7, 20 (2008); see also DISH Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th Cir.
13    2011) (holding that a plaintiff seeking preliminary injunction “must demonstrate that it
14    meets all four of the elements of the preliminary injunction test”).
15           In appraising NuLife’s claims for the purposes of granting or denying preliminary
16    injunction, “[the court’s] function is not to make an original judgment or to make a final
17    decision on the merits.” Sierra Club v. Hickel, 433 F.2d 24, 33–34 (9th Cir. 1970), aff’d,
18    Sierra Club v. Morton, 405 U.S. 727 (1972). “[P]laintiffs seeking a preliminary injunction
19    face a difficult task in proving that they are entitled to this ‘extraordinary remedy.’” Earth
20    Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010) (quoting Winter, 555 U.S. at 22).
21           For the following reasons, the Court denies preliminary relief.
22           A.     Irreparable Harm in the Absence of Preliminary Relief
23           NuLife has shown that it will suffer irreparable harm in the absence of preliminary
24    injunction. For purposes of establishing the need for preliminary relief, “[i]rreparable harm
25    is traditionally defined as harm for which there is no adequate legal remedy, such as an
26    award of damages.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014)
27    (citing Rent–A–Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603
28    (9th Cir. 1991)). Moreover, “[a] preliminary injunction may only be granted when the

                                                    - 16 -
                                                                                                 20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.640 Page 17 of 26



1     moving party has demonstrated a significant threat of irreparable injury, irrespective of the
2     magnitude of the injury.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 725 (9th Cir. 1999).
3     The court must analyze whether irreparable harm is “likely” as opposed to “merely
4     possible”—a “showing of mere possibility of irreparable harm is not sufficient under
5     Winter.” See Earth Island Inst., 626 F.3d at 474; see also Winter, 555 U.S. at 22. The
6     plaintiff must also show a “sufficient causal connection” between the alleged injury and
7     the conduct the plaintiff seeks to enjoin such that the injunction would effectively minimize
8     the risk of injury. See Perfect 10, Inc. v. Google, Inc., 653 F3d 976, 982 (9th Cir. 2011);
9     see also Garcia, 786 F3d at 745 (reasoning there is a “mismatch” between the plaintiff’s
10    substantive claim “and the dangers she hopes to remedy through an injunction”).
11           NuLife argues that damage is “being inflicted upon its very business structure” by
12    AVACEN’s recruitment of NuLife’s IBPs. (Pl.’s Reply at 4, ECF No. 19.) NuLife further
13    argues that its supplemental declaration offers “not just conclusory statements but specific
14    evidence regarding the number of IBPs who have departed for AVACEN.” (Id.) Courts
15    have held that loss of goodwill in business may support a finding of irreparable injury
16    because it is not easily measurable in monetary terms. See, e.g., Stuhlbarg Int’l Sales Co.
17    v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001) (“Evidence of threatened loss
18    of prospective customers or goodwill certainly supports a finding of the possibility of
19    irreparable harm.”); 11A Charles Alan Wright & Arthur R. Miller, Federal Practice and
20    Procedure § 2948.1 (3d ed.) (collecting cases). The consideration of loss of goodwill is
21    particularly pronounced in cases in which employers seek to enforce restrictive covenants,
22    known as non-competition agreements, against their former employees to prevent them
23    from contacting their customers. See 11A Charles Alan Wright & Arthur R. Miller,
24    Federal Practice and Procedure § 2948.1 (3d ed.) (collecting cases); See also Bad Ass
25    Coffee Co. of Hawaii v. JH Nterprises, L.L.C., 636 F. Supp. 2d 1237, 1246 (D. Utah 2009)
26    (“[N]on-competes in general protect goodwill.”).
27          In the MLM context, another district court in this circuit has found that a former
28    sales distributor’s violation of the non-competition agreements supported the finding of

                                                 - 17 -
                                                                                           20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.641 Page 18 of 26



1     irreparable harm to the plaintiff MLM company. See Organo Gold Int’l, Inc. v. Ventura,
2     No. C16-487RAJ, 2016 WL 1756636 (W.D. Wash. May 3, 2016). In Organo, an MLM
3     company sued its former distributor for violating the non-compete clauses in the restrictive
4     covenants. See Organo, 2016 WL 1756636, at *2–3. The court found that the plaintiff
5     company “[had] presented substantial evidence that its very business model relies upon
6     forming robust sales networks of distributors” and that irreparable harm is a likely
7     consequence of permitting an MLM company’s former distributors to compete with the
8     MLM company in violation of the restrictive covenants. Id. at *10.
9           Here, NuLife has offered evidence that AVACEN held online meetings to promote
10    the launch of its competing MLM business that sells Medical Devices. (Doran Decl. ¶¶ 2–
11    9; Adams Decl. [1] ¶¶ 7, 9.) Its evidence suggests that AVACEN advertised its business
12    model as one that would cut out “the middleman,” which implies NuLife. (Doran Decl. ¶
13    5; Adams Decl. [1] ¶ 9; Ex. 6 to Pl.’s Mot. for Prelim. Inj., ECF No. 6-6.) The evidence
14    shows that AVACEN offered incentives to applicants with prior experience selling
15    AVACEN medical devices, and the qualifying applicants would necessarily have been
16    NuLife IBPs. (Doran Decl. ¶ 7.)
17          NuLife posits that its business model is dependent on “the enrollment of [IBPs] who
18    essentially serve as distributors for the products sold by NuLife.” (Adams Decl. [2] ¶ 3.)
19    NuLife provides evidence that the IBP enrollments saw a steep decline after AVACEN
20    began promoting employment opportunities at its newly launched MLM business:
21             During the 12 months from September 2019 through August 2020,
               NuLife averaged nearly 230 IBP enrollments per month. Following
22
               AVACEN’s Zoom presentation on September 23, 2020, NuLife’s IBP
23             enrollments came to a near standstill. In fact, for the month of October
               2020, IBP enrollments were down nearly 85%.
24
25    (Id. ¶ 4.) The declaration also states that 70% of AVACEN’s distributors are NuLife IBPs,
26    who have ceased selling products through the NuLife network. (Id. ¶¶ 5–6.) NuLife states
27    that AVACEN’s recruitment of NuLife IBPs is ongoing. (Id. ¶ 6.) Accordingly, the harm
28    alleged by NuLife is irreparable for the purposes of the preliminary injunction analysis.

                                                 - 18 -
                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.642 Page 19 of 26



1            However, that does not end the inquiry. “The Supreme Court has emphasized that
2     preliminary injunctions are ‘an extraordinary remedy never awarded as of right.’” Garcia
3     v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc) (McKeown, J.) (citing Winter
4     v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)). “In exercising their sound
5     discretion, courts of equity should [also] pay particular regard for the public consequences
6     in employing the extraordinary remedy of injunction.” Winter, 555 U.S. at 24. That is
7     especially true, in this case, where the restrictive covenant at issue protects NuLife’s
8     goodwill in its business on the one hand, but also invokes public policy considerations on
9     free competition and workforce mobility on the other. Therefore, the Court further
10    analyzes the rest of the preliminary injunction factors.
11           B.      Likelihood of Success on the Merits
12           To satisfy the likelihood of success factor, NuLife must establish that it will prevail
13    on the merits at a final hearing with a “reasonable certainty.” Sierra Club, 433 F.2d at 33;
14    Williams, 340 F. Supp. at 450. 3 “While Petitioners carry the burden of demonstrating
15    likelihood of success, they are not required to prove their case in full at this stage but only
16    such portions that enable them to obtain the injunctive relief they seek.” Doe v. McAleenan,
17    415 F. Supp. 3d 971, 977 (S.D. Cal. 2019), modified, No. 19CV2119 DMS AGS, 2019 WL
18    6605882 (S.D. Cal. Dec. 3, 2019). Because NuLife has clarified on the record that it is
19    only seeking to enjoin AVACEN from recruiting its IBPs, the Court only addresses the
20    claims that may form the basis of that relief.
21                   1.      Breach of Contract
22           NuLife argues that it is likely to succeed on its claims that Defendants breached the
23    IBP Agreement and NuLife Policies and Procedures. Under California law, a plaintiff
24    bringing a breach of contract claim must prove four elements: “(1) the existence of a
25
             3
26             Because the balancing of hardship to the parties is at best neutral, see infra Part IV.C., the Court
      does not apply the “sliding scale” approach, which lessens the movant’s burden of proof to a fair chance
27    of success on the merits in cases in which the harm that may occur to plaintiff is sufficiently serious. See
      William Inglis & Sons Baking Co. v. ITT Continental Baking Co., Inc., 526 F.2d 86 (9th Cir. 1975) (sliding
28    scale approach).

                                                         - 19 -
                                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.643 Page 20 of 26



1     contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach,
2     and (4) the resulting damages to the plaintiff.” Oasis West Realty, LLC v. Goldman, 51
3     Cal.4th 811, 821 (2011). NuLife grounds its breach of contract claims on three categories
4     of contract clauses: prohibition of competitive behavior by IBPs; prohibition of misuse of
5     confidential information; and rules on maintaining websites.
6                        i.     Non-Compete Clauses
7           As an initial matter, AVACEN argues that the non-compete clauses at issue—section
8     8 of the IBP Agreement and section 3.13 of the Policies and Procedures—are
9     unenforceable in California as anticompetitive covenants that impose unreasonable
10    restraints on trade. In California, “every contract by which anyone is restrained from
11    engaging in a lawful profession, trade, or business of any kind is to that extent void.” Cal.
12    Bus. & Prof. Code § 16600. The statute embodies the settled public policy in California
13    that favors open competition. Kelton v. Stravinski, 138 Cal. App. 4th 941, 946 (2006).
14          Traditionally, courts have upheld a strict application of section 16600 to employment
15    contracts that prohibited former employees from working for a competitor or soliciting the
16    employer’s clients for a set period of time following the termination of employment. See
17    Edwards v. Arthur Andersen LLP, 44 Cal. 4th 937, 946 (2008) (holding that a strict
18    application of section 16600 to employment contracts ensures “that every citizen shall
19    retain the right to pursue any lawful employment and enterprise of their choice”). Recently,
20    upon certification by the Ninth Circuit, the California Supreme Court clarified that
21    “section 16600 applies to business contracts,” and is not limited to employment contracts.
22    Ixchel Pharma, LLC v. Biogen, Inc., 9 Cal. 5th 1130, 1149–50 (2020).
23          Under section 16600, “covenants not to compete are generally unenforceable,” save
24    for the exceptions listed in sections 16601 through 16603. Fillpoint, LLC v. Maas, 208
25    Cal. App. 4th 1170, 1177 (2012). Those exceptions apply to contracts governing (1) sales
26    of goodwill of a business or disposition of ownership interest in the business entity;
27    (2) dissolution of the partnership or dissociation of the partnership or dissociation of a
28

                                                 - 20 -
                                                                                           20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.644 Page 21 of 26



1     partner from the partnership; and (3) dissolution or sale of a limited liability company. See
2     Cal. Bus. & Prof. Code §§ 16601–03. None applies here.
3           Where, as here, no exceptions to section 16600 apply, the court must apply the
4     reasonableness standard and examine whether the contractual restraint unreasonably deters
5     competition given the purpose and effect of each contract. See Ixchel Pharma, LLC, 9 Cal.
6     5th at 1150. “Contracts with the purpose and effect of promoting trade and competition
7     are valid even if their terms incidentally restrain commercial freedom in some way.” Id.
8     at 1155–56. For example, an appellate court in California held that a noncompetition
9     provision may be reasonable and valid if it does not “negatively affect the public interests,
10    is designed to protect the parties in their dealings, and does not attempt to establish a
11    monopoly.” Quidel Corp. v. Superior Court of San Diego Cty., No. D075217, 2020 WL
12    6534466, at *7 (Cal. Ct. App. Nov. 6, 2020).
13          The non-compete clauses at issue here do not have the purpose and effect of
14    promoting competition. To the contrary, similar policy considerations behind prohibiting
15    anticompetitive employment contracts under section 16600—that gives preferential
16    consideration to “the important legal right of persons to engage in businesses and
17    occupations of their choosing,” see Edwards, 44 Cal. 4th at 946—apply here. Much like
18    employment non-compete clauses, the contract at issue here prohibits former NuLife IBPs
19    from soliciting business from NuLife’s customers or IBPs. (IBP Agreement, § 8; NuLife
20    Ventures Policies and Procedures § 3.13.) Those non-compete clauses restrict the IBP’s
21    ability to practice their sales profession in the MLM industry, which rely on a sales agent’s
22    recruitment of new sales agents. The only difference here is that the IBPs are independent
23    contractors, which is not enough to bring the contract outside the purview of section 16600.
24    See Guardian Life Ins. Co. of Am., Inc. v. Andraos, No. CV0705732SJOFMOX, 2009 WL
25    10675264, at *3 (C.D. Cal. Mar. 26, 2009) (“The Court sees no reason why the California
26    Supreme Court’s interpretation of [section 16600] would apply differently to employees
27    versus independent contractors.”); Leads Club, Inc. v. Peterson, No. 05CV1717 J (JMA),
28    2005 WL 8173326, at *11 (S.D. Cal. Dec. 1, 2005) (holding the same in the MLM context,

                                                 - 21 -
                                                                                           20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.645 Page 22 of 26



1     where the plaintiff MLM company brought a claim of illicit competition against its former
2     sales agents, who had been hired by the plaintiff as independent contractors).
3           The Court finds that NuLife has not demonstrated a probability of prevailing on the
4     merits of its breach of contract claims grounded on the non-compete clauses.
5                        ii.    Confidentiality Clause
6           NuLife argues that AVACEN has used the contact information of NuLife IBPs and
7     customers in violation of section 8.2 of its Policies and Procedures. AVACEN argues that
8     the IBP Agreement lost effect when NuLife materially breached the Agreement by
9     suspending AVACEN’s access to the Back-Office and terminated AVACEN’s right to
10    receive commissions as an IBP. AVACEN also argues that NuLife has not offered any
11    evidence to show that AVACEN breached the confidentiality clauses.
12          The Court agrees with AVACEN. “When a party’s failure to perform a contractual
13    obligation constitutes a material breach of the contract, the other party may be discharged
14    from its duty to perform under the contract.” Brown v. Grimes, 192 Cal. App. 4th 265, 277
15    (2011).   The record before the Court suggests that NuLife unilaterally terminated
16    AVACEN’s privileges as an IBP after being notified that NuLife has breached the Reseller
17    Agreement. NuLife has not offered any explanation on why it terminated AVACEN’s
18    privileges or why its conduct should not be considered as a material breach that excuses
19    further performance by AVACEN. Given the lack of explanation from NuLife, the Court
20    finds that NuLife has not demonstrated that it could overcome AVACEN’s defense with a
21    reasonable probability.
22          In addition, other than the vague allegation that “AVACEN has used NuLife’s
23    customer/IBP names and/or contact information for the benefit of its own new network
24    marketing company,” NuLife’s filings lack particular allegations on how exactly
25    AVACEN breached the confidentiality clause. On the record before the Court, it is
26    unlikely that NuLife could show that AVACEN breached the confidentiality clause of its
27    Policies and Procedures, even if the court were to find that the IBP Agreement is
28    enforceable against AVACEN.

                                                - 22 -
                                                                                         20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.646 Page 23 of 26



1            Therefore, the Court finds that NuLife is not likely to succeed on the merits of its
2     breach of contract claims that are relevant to its request to enjoin AVACEN from recruiting
3     its IBPs.
4                  2.    Tortious Interference with Contract
5           NuLife argues that AVACEN induced NuLife’s IBPs to breach the IBP Agreement
6     and its policy, thereby interfering with its contractual relations. Although NuLife raises
7     the inducement of the breach of contract and interference with contract as separate claims,
8     the analyses for the two claims merge. See Stanton T. Mathews, et al., California Causes
9     of Action §8:10 (2018). Because it is likely that the non-compete clauses are void under
10    California law, those clauses cannot form the basis of NuLife’s claim for tortious
11    interference with contract. See supra Part IV.B.1.i.      Thus, the Court only considers
12    whether NuLife has shown that it is likely to succeed on its claim that AVACEN induced
13    NuLife’s IBPs to breach the confidentiality clause.
14          To succeed on a claim for tortious interference with contract, the plaintiff must show
15    the existence of (1) a valid contract between the plaintiff and a third party, (2) the
16    defendant’s knowledge of this contract, (3) the defendant’s intentional acts designed to
17    breach or disrupt the contractual relationship, (4) an actual breach or disruption, and
18    (5) resulting damage. Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal.3d 1118, 1126
19    (1990).
20          A sixth element—independent wrongful act—is required for a claim of interference
21    of an at-will contract. This additional element applies to at-will contracts because the
22    economic relationship between parties to contracts that are terminable at will “do[es] not
23    involve the same ‘cemented economic relationship[s]’ as contracts of a definite term.”
24    Ixchel Pharma, LLC, 9 Cal. 5th at 1145. Given that an employee or a contractor can always
25    break the contract and leave, the at-will contracts call for a different “balance between
26    providing a remedy for predatory economic behavior and keeping legitimate business
27    competition outside litigative bounds.” Ixchel Pharma, LLC, 9 Cal. 5th at 1145–46 (citing
28    Della Penna v. Toyota Motor Sales, U.S.A., Inc., 11 Cal. 4th 376, 378 (1995)). Under

                                                - 23 -
                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.647 Page 24 of 26



1     California law, that balance is struck by requiring the plaintiff bringing a claim for
2     interference with an at-will contract to show that the defendant engaged in an independent
3     wrongful act.
4           NuLife has not shown a reasonable probability that it can demonstrate AVACEN’s
5     independent wrongful conduct. “[A]n act is independently wrongful if it is unlawful, that
6     is, if it is proscribed by some constitutional, statutory, regulatory, common law, or other
7     determinable legal standard.” Ixchel Pharma, LLC, 9 Cal. 5th at 1142 (citing Korea Supply
8     Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1159 (2003)). Here, the alleged conduct
9     by AVACEN was advising its prospective hires that they may be able to prove their prior
10    sales experience by contacting NuLife’s customers to retrieve the serial numbers. To the
11    extent that NuLife argues that AVACEN committed misappropriation of trade secret,
12    NuLife does not provide the specifics of whether AVACEN in fact received or used any
13    protected trade secrets. Therefore, it is not likely to satisfy the wrongful acquisition,
14    disclosure, or use element of a claim for misappropriation of trade secrets. See Cal. Civ.
15    Code § 3426.1; 18 U.S.C. §§ 1832, 1839. NuLife offers no other theory on which it can
16    show that AVACEN committed an independent wrongful act.
17          The Court finds that NuLife is not likely to succeed on the merits of its tortious
18    interference with contracts claim.
19                 3.    Intentional Interference with Prospective Economic Relations
20          A claim of intentional interference with prospective economic relations similarly
21    requires an independent wrongful act as an element. Korea Supply Co., 29 Cal.4th at 1158.
22    For the same reasons as explained above, supra Part IV.B.2, the Court does not find that
23    NuLife can establish that AVACEN engaged in an independent wrongful act.
24          Based on the present record before the Court, NuLife has not demonstrated a
25    reasonable probability of success on the merits of its claims that could provide the basis
26    for its requested relief. This factor weighs against granting the preliminary injunction.
27    //
28    //

                                                 - 24 -
                                                                                           20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.648 Page 25 of 26



1            C.     Balancing Equities and Public Interest
2            The equities of this action are not typical given the facts from which it arises.
3     According to AVACEN, it voluntarily transferred more than 200 of its own sales force to
4     NuLife to facilitate the sales of its Medical Devices, but NuLife did not fulfill the promised
5     purchase quota, thus losing the right to sell AVACEN Medical Devices under the Reseller
6     Agreement. NuLife has offered no evidence or explanation that refutes AVACEN’s
7     argument that its failure to meet the purchase quota took away its right to sell AVACEN
8     Medical Devices in the first place.
9            It is thus unclear where the status quo that NuLife seeks to preserve lies. If under the
10    status quo, NuLife had no legal right to sell AVACEN Medical Devices, granting NuLife
11    the requested relief would not restore its loss of opportunity to sell those products through
12    its IBPs. To the extent that NuLife argues that the status quo is the preservation of its IBPs,
13    the Court lacks evidence on whether the IBPs sold any products other than AVACEN
14    Medical Devices, and if so, how significant the loss of the sales of the other products are
15    in its overall revenue stream, for the Court to weigh the hardship to NuLife in the absence
16    of injunctive relief.
17           Although NuLife argues that the narrow scope of the preliminary injunction
18    minimizes hardship to AVACEN, AVACEN would nonetheless be burdened if it was not
19    allowed to hire a certain pool of the workforce who has specialized knowledge of
20    AVACEN Medical Devices and prior experience marketing those products in the market.
21    Further, enjoining AVACEN would contradict the long-recognized policy in California
22    that favors open competition, mobility of workforce, and freedom to pursue one’s
23    profession. The California Supreme Court has recently underlined the importance of the
24    right of market participants to “pursue opportunities for economic betterment” as well as
25    “the right of employers to compete for talented workers,” in the context of at-will
26    commercial contracts. Ixchel Pharma, LLC, 9 Cal. 5th at 1144–45.
27           Based on the above, the Court finds that balance of equities and public interest weigh
28    in favor of denying preliminary injunction.

                                                  - 25 -
                                                                                             20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 25 Filed 12/11/20 PageID.649 Page 26 of 26



1     V.    CONCLUSION
2           The Court therefore DENIES the motion for preliminary injunction sought by
3     NuLife. (ECF No. 6.)
4
5           IT IS SO ORDERED.
6
7     DATED: December 11, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            - 26 -
                                                                                20cv2019
